NO. 07-07-0253-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

APRIL 24, 2008
______________________________
 
CURTIS LEE THOMPSON, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

NO. 18888-C; HONORABLE ANA ESTEVEZ, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON MOTION TO DISMISS
          Before the Court is appellant’s motion to dismiss his appeal pursuant to Rule 42.2
of the Texas Rules of Appellate Procedure.  Rule 42.2 states that at any time before the
appellate court’s decision, the court may dismiss an appeal upon the appellant’s motion. 
Tex. R. App. P. 42.2(a).  The appellant and his attorney must sign the written motion to
dismiss.  Id.  
          All of the requirements of Rule 42.2(a) have been satisfied.  The Court has
considered appellant’s motion and concludes the motion should be granted and the appeal
should be dismissed.
          Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained
and our mandate will issue forthwith.  
 
                                                                           Mackey K. Hancock
                                                                                     Justice




Do not publish.   




 OPINION
          Following a plea of not guilty, Appellant, Bryan Thomas Blevins, was convicted by
a jury of aggravated sexual assault of a child.  Punishment was assessed by the trial court
at confinement for life.
 In presenting this appeal, counsel has filed an Anders
 brief in
support of a motion to withdraw.  We grant counsel’s motion and affirm.
          In support of his motion to withdraw, counsel certifies he has conducted a
conscientious examination of the record and, in his opinion, the record reflects no
potentially plausible basis to support an appeal.  Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406
(Tex.Crim.App. 2008).  Counsel candidly discusses why, under the controlling authorities,
the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). 
Counsel has also demonstrated that he has complied with the requirements of Anders and
In re Schulman by (1) providing a copy of the brief to Appellant, (2) notifying him of his right
to file a pro se response if he desired to do so, and (3) informing him of his right to file a
pro se petition for discretionary review.  In re Schulman, 252 S.W.3d at 408.
  By letter, this
Court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s brief, should he be so inclined.  Id. at 409 n.23.  Appellant did not file a response. 
The State filed a letter acknowledging the Anders brief.
          By the Anders brief, counsel raises four possible points of error and then
demonstrates why no reversible error exists.  Counsel’s points are: (1) the trial court erred
by denying Appellant’s motion to suppress; (2) the trial court erred by allowing outcry
testimony of Victoria Hansen, an investigator for Child Protective Services; (3) the trial
court erred by allowing expert witness testimony of Dr. William E. Hoke; and (4) the
evidence was factually insufficient to support the verdict.
          We have independently examined the entire record to determine whether there are
any non-frivolous issues which might support the appeal.  See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford
v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such issues.
See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  After reviewing the record
and counsel’s brief, we agree with counsel that there are no plausible grounds for appeal. 
See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).
          Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment
is affirmed. 
                                                                           Patrick A. Pirtle
                                                                                 Justice

                                                                                                                                    
Do not publish.